--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Share Surrender and Cancelation Agreement


This Share Surrender and Cancelation Agreement (the “Agreement”), dated as of
March 8, 2010, is entered into by Cascade Technologies Corp., a Wyoming
corporation (the “Issuer”), and Crest Capital Corp. (“Holder”), a Belize
corporation.


Recitals


Whereas Holder is the holder of 150,000,000 shares (the “Holder’s Shares”) of
the Issuer’s common sock, no par value (the “Common Stock”).


Whereas the Issuer has evaluated certain business opportunities and potential
acquisitions and the Issuer and Holder have determined that for the Issuer to
pursue such transactions it will be necessary and appropriate for the Issuer to
be prepared to implement a restructuring of its issued and outstanding Common
Stock.


Whereas the Issuer has negotiated an Agreement and Plan of Merger (the “Merger
Agreement”) with Spectral Molecular Imaging, Inc., a Nevada corporation (“SMI”),
pursuant to which the Issuer will acquire SMI and pursuant to which the Issuer
and Holder will effect a restructuring of the Issuer’s outstanding Common Stock,
including as referenced in Schedule 6.7 to the Merger Agreement.


Whereas the Issuer and Holder have agreed on certain parameters of transactions
related to the those contemplated in the Merger Agreement, including (a) the
issuance sale of 6,659,949 of Holder’s Shares to certain purchasers (the “Sold
Shares”), (b) the tender to a third party of the 143,340,051 of the Holder’s
Shares remaining after sale of the Sold Shares (the “Tendered Shares”), for
possible future surrender to the Issuer for cancelation, and (c) a possible
future stock dividend to holders of the Issuer’s Common Stock (the “Dividend”).


Whereas Holder will sell all of the Sold Shares and Holder anticipates that the
Tendered Shares will be surrendered to the Issuer at a future date for
cancelation.


Agreement


Now, Therefore, in consideration of the foregoing and of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Tender of Common Stock and Holder Release
 
1.1 Common Stock.  Upon the terms and conditions set forth in this Agreement,
Holder hereby irrevocably tenders to International Securities Group Inc.
(“ISG”), as agent for Holder, the Sold Shares and the Tendered Shares, with the
Sold Shares to be sold and transferred as instructed by Holder and with the
Tendered Shares to be surrendered to the Issuer, not less than one nor more than
five business days following the Effective Time of the Merger (as such terms are
defined in the Merger Agreement), for cancelation.  ISG agrees to hold and
administer the Sold Shares and the Tendered Shares as hereby instructed by
Holder, including future instruction as to the parties to receive transfer of
the Sold Shares.  In the event the Effective Time has not occurred on or before
March 31, 2010, ISG will re-deliver the Sold Shares and the Tendered Shares back
to Holder.  Holder agrees that the Tendered Shares shall be canceled by the
Issuer upon tender to the Issuer by ISG in accordance with this Agreement   It
is the specific intent of Holder and the Issuer that any such cancelation will
include shares of capital stock, if any, issued or issuable in respect of
Tendered Shares in connection with the Dividend (such that for
 

 
1

--------------------------------------------------------------------------------

 

purposes of this Agreement the term “Tendered Shares” will, as the context
requires, include the original Tendered Shares and any such shares of capital
stock issued as a Dividend in respect thereof).  The effective time of
cancelation of the Tendered Shares is referred to herein as the “Cancelation
Time.”
 
1.2 New Certificate for Unsurrendered Shares.  Issuer agrees that, at the
Cancelation Time, the Issuer will issue to Holder or to such person(s) as are
designated by Holder a new certificate or certificates representing any of
Holder’s Shares that do not constitute either Sold Shares or Tendered Shares.
 
1.3 Holder Release.  Upon the terms and conditions set forth in this Agreement
and effective as of the Cancelation Time, Holder hereby forever releases and
discharges the Issuer, and each and all of its predecessors, successors,
parents, and subsidiaries, and each and all of its present and former employees,
agents, representatives, officers, directors, shareholders, attorneys, insurers,
or reinsurers, and any other person, firm, partnership, company or corporation
now, previously, or hereafter expressly and formerly affiliated in any manner
with any of the above (the “Issuer Released Parties”) from any and all claims,
obligations, damages, and liabilities, in law or equity, whether or not known,
suspected or claimed, direct or indirect, fixed or contingent, whether now
existing or hereafter arising, that relate to, arise from, are connected with,
or in any manner concern the Tendered Shares, but specifically excluding any and
all claims and obligations preserved and continued with respect to the Sold
Shares (the “Issuer Released Claims”).
 
1.3.1 Holder expressly acknowledges and understands that the Issuer Released
Claims include, without limitation, any and all claims or causes of action
against the Issuer Released Parties based on theories of alter ego,
principal-agent, conspiracy, successor liability, fraudulent conveyance law, or
the like.
 
1.3.2 Holder acknowledges that it is familiar with the provisions of law that
provide that a general release does not extend to claims which the creditor does
not know or expect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor (the “Limiting Principle”).
 
1.3.3 Holder acknowledges that it may have sustained damages, losses, costs, or
expenses by reason of an act, failure to act, event, or matter that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future.  Nevertheless, Holder hereby expressly waives
any and all rights it may have under the Limiting Principle, or under any other
state or federal statute or common law principle of similar effect relating to
the Issuer Released Claims.
 
1.3.4 Issuer acknowledges that the Holder’s Shares, including the Tendered
Shares and the Sold Shares, constitute valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms and that
the Sold Shares that will be represented by a new certificate, following the
Cancelation Time, will constitute valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms.
 
1.4 Issuer Release.  Upon the terms and conditions set forth in this Agreement
and effective as of the Cancelation Time, the Issuer hereby forever releases and
discharges Holder, and each and all of its predecessors, successors, parents,
and subsidiaries, and each and all of its present and former employees, agents,
representatives, officers, directors, shareholders, attorneys, insurers, or
reinsurers, and any other person, firm, partnership, company or corporation now,
previously, or hereafter expressly and formerly affiliated in any manner with
any of the above (the “Holder Released Parties”) from any and all claims,
obligations, damages, and liabilities, in law or equity, whether or not known,
suspected or
 

 
2

--------------------------------------------------------------------------------

 

claimed, direct or indirect, fixed or contingent, whether now existing or
hereafter arising, that relate to, arise from, are connected with, or in any
manner concern any and all obligations of Holder owing to the Issuer that were
in existence prior to the date hereof (the “Holder Released Claims”).
 
1.4.1 Issuer expressly acknowledges and understands that the Holder Released
Claims include, without limitation, any and all claims or causes of action
against the Holder Released Parties based on theories of alter ego,
principal-agent, conspiracy, successor liability, fraudulent conveyance law, or
the like.
 
1.4.2 Issuer acknowledges that it is familiar with the Limiting Principle.
 
1.4.3 Issuer acknowledges that it may have sustained damages, losses, costs, or
expenses by reason of an act, failure to act, event, or matter that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future.  Nevertheless, the Issuer hereby expressly
waives any and all rights it may have under the Limiting Principle, or under any
other state or federal statute or common law principle of similar effect
relating to the Holder Released Claims.
 
2. The Cancelation
 
Notwithstanding anything to the contrary contained herein, prior to the
cancelation of the Tendered Shares, the Holder may designate a different number
of Holder’s Shares that constitute Sold Shares.  The number of Holder’s Shares
to be canceled (and to constitute Tendered Shares) and the effective time of
cancelation of the Tendered Shares shall be the balance of Holder’s Shares that
do not constitute Sold Shares.  In the event the Issuer determines to abandon
the Merger it will notify ISG and Holder, it will not to cancel any of the
Holder’s Shares.  The Issuer shall:
 
2.1 Promptly following their transfer deliver to Holder’s transferees,
certificates representing the Sold Shares, each share to be registered in the
name of such transferee and to be fully paid and nonassessable.
 
2.2 Following the Cancelation Time (if there shall be a cancelation of the
Tendered Shares), deliver to Holder a receipt and acknowledgement for
cancelation of the Tendered Shares.
 
3. Representations and Warranties
 
3.1 Representations and Warranties of the Issuer.  The Issuer hereby makes the
following representations and warranties to and in favor of Holder as of the
date hereof:
 
               3.1.1 Organization and Qualification.  The Issuer is a
corporation duly incorporated and existing in good standing under the law of the
State of Wyoming and has the requisite corporate power to own its properties and
to carry on its business as now being conducted.  Issuer is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect.
 
               3.1.2 Authorization and Enforcement.  (i)  The Issuer has all
requisite corporate power and authority to enter into and perform this Agreement
and each of the other documents related hereto (collectively, with this
Agreement, the “Transaction Documents”) (ii) the execution and delivery of each
of the Transaction Documents, and the consummation by the Issuer of the
transactions contemplated hereby and thereby, including the cancelation of the
Tendered Shares and the issuance of
 

 
3

--------------------------------------------------------------------------------

 

the certificates representing the Sold Shares, have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Issuer or its board of directors (or any committee or subcommittee thereof) or
stockholders is required, (iii) each of the Transaction Documents to which it is
a party and the certificates representing the Sold Shares has been or will be
duly executed and delivered by the Issuer, (iv) each of the Transaction
Documents constitutes or, in the case of the Sold Shares, upon issuance thereof
as provided in this Agreement, will constitute a valid and binding obligation of
the Issuer, enforceable against the Issuer in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application, and (v) the Holder’s Shares
have been duly authorized and are validly issued, fully paid and non-assessable,
free and clear of any and all liens, claims and encumbrances.
 
                                3.1.3 No Conflicts.  The execution, delivery and
performance of each of the Transaction Documents by the Issuer and the
consummation by the Issuer of the transactions contemplated hereby and thereby,
including the cancelation of the Tendered Shares and issuance of certificates
representing the Sold Shares, will not:
 
(a) conflict with, or result in a default (or an event that would constitute a
default but for any requirement of notice or lapse of time or both) under, any
document, agreement or other instrument to which the Issuer is a party or by
which the Issuer is bound, or result in the creation or imposition of any lien,
charge or encumbrance on any of the Issuer’s properties pursuant to (i) any law
or regulation to which the Issuer or any of its property is subject, or (ii) any
judgment, order or decree to which the Issuer is bound or any of its property is
subject;
 
(b) result in termination or any impairment of any permit, license, franchise,
contractual right or other authorization of the Issuer; or
 
(c) violate any law, order, judgment, rule, regulation, decree or ordinance to
which the Issuer is subject or by which the Issuer is bound.
 
                                 3.1.4 Sold Shares.  The Sold Shares to be
represented by a new certificate or certificates following their transfer to the
transferees thereof will constitute valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms.
 
3.2 Representations and Warranties of Holder.  Holder hereby makes the following
representations and warranties to and in favor of the Issuer as of the date
hereof:
 
3.2.1 Issuer Released Claims.  Except for the Sold Shares to be represented by a
new certificate(s) following the effective time of their transfer to the
transferees thereof, the Issuer Released Claims represent the entire obligation
owed by the Issuer to Holder.
 
3.2.2 Common Stock.  The Holder’s Shares represent the entire shares of Common
Stock beneficially owned by Holder.
 
3.2.3 Organization and Qualification.  Holder is a corporation duly incorporated
and existing in good standing under the laws of its jurisdiction of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  Holder is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect
 

 
4

--------------------------------------------------------------------------------

 

3.2.4 Authorization and Enforcement.  (i)  Holder has all requisite power and
authority to enter into and perform each of the Transaction Documents, (ii) the
execution and delivery of each of the Transaction Documents, and the
consummation by Holder of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of Holder or its directors (or any committee or subcommittee
thereof) or shareholders is required, (iii) each of the Transaction Documents to
which it is a party has been duly executed and delivered by Holder and (iv) each
of the Transaction Documents constitutes or will constitute a valid and binding
obligation of Holder, enforceable against Holder in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.
 
3.2.5 No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by Holder and the consummation by Holder of the
transactions contemplated hereby and thereby will not:
 
(a) conflict with, or result in a default (or an event that would constitute a
default but for any requirement of notice or lapse of time or both) under, any
document, agreement or other instrument to which Holder is a party or by which
Holder is bound, or result in the creation or imposition of any lien, charge or
encumbrance on any of Holder’s properties pursuant to (i) any law or regulation
to which Holder or any of its property is subject, or (ii) any judgment, order
or decree to which Holder is bound or any of its property is subject;
 
(b) result in termination or any impairment of any permit, license, franchise,
contractual right or other authorization of Holder; or
 
(c) violate any law, order, judgment, rule, regulation, decree or ordinance to
which Holder is subject or by which Holder is bound.
 
3.2.6 Restricted Securities.  Holder understands and acknowledges that:
 
(a) the issuance and sale of the Holder’s Shares was not registered under the
Securities Act and the Holder’s Shares represent in excess of 90% of the issued
and outstanding Common Sock, and, as such, the Holder’s Shares constitute
restricted and control securities within the meaning of the Securities Act; the
Sold Shares must be held indefinitely unless the Sold Shares are subsequently
registered under the Securities Act or an exemption from such registration is
available, and the Issuer is under no obligation to register the Shares; Holder
is familiar with the provisions of Rule 144, promulgated under the Securities
Act, which, in substance, permits limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering, subject to the satisfaction of certain conditions;
 
(b) the certificates representing the Sold Shares will be stamped with the a
legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SAID REGISTRATION
IS NOT REQUIRED.

 
5

--------------------------------------------------------------------------------

 



(c) The Issuer will make a notation in its records and with any transfer agent
for its Common Stock of the aforementioned restrictions on transfer and legends.
 
3.2.7 Accredited Investor Status; Sophisticated Purchaser.  Holder is an
“accredited investor” with respect to the Sold Shares and the Tendered Shares as
that term is defined in Rule 501(a) of Regulation D under the Securities
Act.  Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Tendered Shares and the Sold Shares.
 
3.2.8 Information.  Holder has been furnished with all materials relating to the
business, finances and operations of the Issuer that have been requested and
materials relating to the cancelation of the Tendered Shares and retention of
the Sold Shares which have been requested by Holder.  Holder has been afforded
the opportunity to ask questions of the Issuer.  Neither such inquiries nor any
other due diligence investigations conducted by Holder or its representatives
shall modify, amend or affect Holder’s right to rely on the Issuer’s
representations and warranties contained in Section 3.1 hereof.  Holder
understands that its surrender of the Tendered Shares for cancelation and
retention of the Sold Shares involves a high degree of risk.  Holder has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its surrender of the Tendered
Shares for cancelation and retention of the Sold Shares.
 
3.2.9 Investment Representation.  Holder is disposing of the Tendered Shares and
transferring the Sold Shares for its own account and held such shares without a
view to distribution in accordance with applicable securities laws.  Holder has
been advised and understands that none of the Holder’s Shares have been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and the Sold Shares may be resold only if registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available.  Holder has been advised and understands that the Issuer, in
effecting the surrender and cancelation of the Tendered Shares and the
re-issuance of the Sold Shares, is relying upon, among other things, the
representations and warranties of Holder contained in this Section 3.2 in
concluding that such transactions are a “non-public offering” and exempt from
the registration provisions of the Securities Act.
 
4. Conditions Precedent to the Obligations of Issuer.  The obligations hereunder
of the Issuer to accept the surrender of the Tendered Shares and cancel the
Tendered Shares is subject to satisfaction, at the Cancelation Time, of each of
the applicable conditions set forth below.  These conditions are for the
Issuer’s sole benefit and may be waived by the Issuer at any time in its sole
discretion.
 
4.1 Accuracy of Holder’s Representations and Warranties.  The representations
and warranties of Holder will be true and correct in all material respects as of
the date when made and as of the Cancelation Time, as though made at that time.
 
4.2 Performance by Holder.  Holder shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by Holder,
including the delivery of the original of the certificate(s) representing the
Holder’s Shares to the Issuer, at or prior to the Cancelation Time.
 
4.3 No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 

 
6

--------------------------------------------------------------------------------

 

5. Conditions Precedent to the Obligations of Holder.  The obligation hereunder
of Holder to surrender and permit cancelation of the Tendered Shares is subject
to satisfaction, at the Cancelation Time, of each of the applicable conditions
set forth below.  These conditions are for the sole benefit of Holder and may be
waived by Holder at any time in its sole discretion.
 
5.1 Accuracy of Issuer’s Representations and Warranties.  The representations
and warranties of the Issuer will be true and correct in all material respects
as of the date when made and as of the Cancelation Time, as though made at that
time.
 
5.2 Performance by Issuer.  The Issuer shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by the Issuer,
including the issuance of the Sold Shares to Holder and the delivery of the
certificates therefor, at or prior to the Cancelation Time.
 
5.3 No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
6. Indemnification and Contribution
 
6.1 Indemnification.  From and after the Cancelation Time for a period of two
years, each of the parties hereto (the “Indemnifying Party”) shall defend,
indemnify and hold harmless the other party (and its directors, managers,
officers, shareholders, members, employees, affiliates and assigns) (the
“Indemnified Parties”) from and against any and all claims, liabilities,
judgments, penalties, losses, costs, damages, demands and expenses, including
attorneys’ fees (collectively, “Claims”) arising by reason of, or in connection
with, any act or omission of a party which constitutes a breach of the
Indemnifying Party’s representations and warranties contained in this Agreement.
 
6.2 Procedure.  In the event that the Indemnified Party may be entitled to
indemnification hereunder with respect to any asserted claim of, or obligation
or liability to, any third party, such party shall notify the Indemnifying Party
thereof, describing the matters involved in reasonable detail.  The Indemnifying
Party shall be entitled to assume the defense thereof upon written notice to the
Indemnified Party; provided, however, that once the defense thereof is assumed
by the Indemnifying Party, the Indemnifying Party shall keep the Indemnified
Party advised of all developments in the defense thereof and in any related
litigation, and the Indemnified Party shall be entitled at all times to
participate in the defense thereof at its own expense.  Neither the Indemnifying
Party nor the Indemnified party may compromise, settle, offer to compromise or
offer to settle any Claim without the prior written consent of the other Party.
 
6.3 Contribution.  If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party in respect of any Claims, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the parties in
connection with the act or omissions which resulted in such losses, claims,
damages, liabilities or expenses.
 
7. Miscellaneous
 
7.1 Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Wyoming without regard to the
principles of conflict of laws.
 

 
7

--------------------------------------------------------------------------------

 

7.2 Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile,
signature.
 
7.3 Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
7.4 Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
7.5 Entire Agreement; Amendments; Waivers.  This Agreement supersedes all other
prior oral or written agreements between the parties hereto, and this Agreement
and the instruments referenced herein (including the other Transaction
Documents) contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the parties makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the parties, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
7.6 Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing, must
be delivered by (i) courier, mail or hand delivery or (ii) facsimile, and will
be deemed to have been delivered upon receipt.  The addresses and facsimile
numbers for such communications shall be as delivered by each party in writing
at the Cancelation Time.  Each party shall provide five (5) days prior written
notice to the other party of any change in address, telephone number or
facsimile number.  Written confirmation of receipt (a) given by the recipient of
such notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of all or part of the first page
of such transmission or (c) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i) or (ii) above, respectively.
 
7.7 Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any permitted assignee.  No party
hereto shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties, provided, however, that
any such assignment shall not release the assignor from its obligations
hereunder unless such obligations are expressly assumed by the assignee.
 
7.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
7.9 Survival.  The representations, warranties and agreements of the parties
contained in the Agreement shall survive the Cancelation Time.
 

 
8

--------------------------------------------------------------------------------

 

7.10 Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
7.11 No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
7.12 Remedies.  Each party shall have all rights and remedies set forth in this
Agreement and all rights and remedies which such parties have been granted at
any time under any other agreement or contract and all of the rights which such
parties have under any law.  Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Each party without prejudice may withdraw, revoke or suspend its pursuit
of any remedy at any time prior to its complete recovery as a result of such
remedy.
 
7.13 Fees and Expenses.  Each party shall pay its fees and expenses in
connection with the transactions contemplated by this Agreement.
 

 
9

--------------------------------------------------------------------------------

 
In Witness Whereof, the undersigned parties have executed this Share Surrender
and Cancelation Agreement, through their duly authorized offices, as of the date
first written above.
 
Crest Capital Corp.
 
By: /s/ Mark. C.
Hulse                                                                
Name:  Mark C. Hulse
Title:  President




Cascade Technologies Corp.




By: /s/Jacqueline Danforth                                                      
Name:  Jacqueline Danforth
Title:  Secretary
Agreed and Accepted with respect
to Section 1.1 only:


International Securities Group Inc.
 
By: /s/ Caroline
Winsor                                                                
Name: Caroline Winsor
Title:  Managing Partner

 
10

--------------------------------------------------------------------------------

 
